| ;
Case 3:18-cv-00156-NJR Do ent 219 Filed 04/30/20 Page1of4 Page ID #2549
NN THE Li eTE STATES SEstTRECT CouRT

FoR THE SouTHERAM PEstRect or 2L2PINPOSE

Page lot?

Sakvah Mego hee Ma ly
meladezZ, Bboy stuups,
Lidija Heleva vis jOoM sohy
ke vYheWdall aod sas he Reed
Loko Chie Sud.
Fr oe
Plaw fs, Roses tege/

Us. Case tt S—CV~1S6-N-xp_
AAR,
Soh) Bald Lp, stevemedks,
add Mely; WV Lites)

DeteVdbuatts

Motion fof mischt bueus
Relier £r Clossrenbef

ROY Cochteod sSIW42 BeNapune Summefs
eS

AS ee } Bella Male SuM4efs ALA nr, Loc bhlA)
a at DIK) Cobbectewal CeVpohs& zat suffer
vin, Vhs mM ByploNa syipto/1s due to Wixoykd

al sBiental Health stff od teddy,
ME See n Méedilal Doct tep 26 Yay got beak
ON spilonolacdwe .2 Mise vty Estlale back to
Case 3:18-cv-00156-NJR Document 219 Filed 04/30/20 Page 2of4 Page ID #2550

Page Zot 3

TWe Milbatoms daily.

eC?) te att glso tee ling Arrety ove
Hre bac Hirt Di Ke AJ doéswt allow vs
Class mwembel to pulchase THAUMING Ras
Prom Tre Bumate ComMissaNy s& of)/
Provides US cult Two Blas Prt the
oMate (Lothing per IZ. Mon fans,

>» TAIS Coold al be Pe Level by
SMPLE allowive Us Class *wtthers hete
at Dike) fre prvelage +o pubclase Bias
trom zu MaAtEe CIWHTSS aA MN 5B AMO) WR os
aitis te see Medital poctols soonelh.

_ Relieke. hea vested

A E, Bella Mafyre suMets, a Class
wreMber 38 Planhth, Pray Yhe Hotlerable
Sudae to oMel Dikod cobbec teal ceded
to allow vs Menrtbeds Lely dhe Nahtr
SAE Meédital boctots Of) A. reaulal Asis
Alsout gut Lotmones Med tatrou s 2 Ye
yprive lage to pulvhase Thoming Bras Front
Wie erate CeptMissa ry...

ZS Ofde> Dixon CoPectyhl cen fel te
Case 3:18-cv-00156-NJR Document 219 Filed 04/30/20 Page 3of4 Page ID #2551

5

let mee lla (UKE SsUMetS, fo s22 A
Medilal better to getty sprterelachwe

re-stabted Arty Esttace Front tr
+O Ag fe 8 A ro PM. , ga

Kespecttully epehed
BEML AONE <pywtehs
KAY bedlerree
Poy cochlad)

S14 1774 2_

DiKoA) Cot Ce/doh
Z2blo . BYVYW Qe.
io, #2.

loloz)
Case 3:18-cv-00156-NJR Document 219 Filed 04/30/20 Page 4of4 Page ID #2552

 

UNITED STATES DISTRICT COURT
CUS BS DISTRICT OF ILLENOIS

DIVISION
ELECTRONIC FILING COVER SHEFT

chis rorm and include it when submitting g any type of document, letter, or pleading. to

 

 

Tict Court for St. Mew District of Tepoine ior review. and filing, Ce
Boy Coe hrens SVU PR.
Nams= ID Number
Plea

 

’ as possible and circle ves or no where indicated.

cy
Yes or a7

*. is inis anew civil rights complaint or habeas cor

 

wy

Ui this is a habeas case, please circle the related statute: 23 U.S.C. 2241 or 28 U.S.C, 2254
2. Isthis an Amended Complaint or an Amended Eabsas Petition? Yes or Qe

i yes, please list case number:

 

TL

If yes, but you do not know the case number, mark here:

ef, Mier

Gs
if)
2
o
re,
a.

this document be filed ina pending case? Cx or No

 

t case number: 18-¢ V-/5€ fork

If yes, please

yes, but you do not know the case number, mark here

hs

Please list the total number of pages being transmitted: 3

ut

If multiple documents, please identify each document and the number of pages for each

Gocument. For example: Motion to Proceed In Forma P Pauperis, 6 pages; Complaint, 28 pages.

Name of Document

 

 

 

 

 

mt Number of Pages
OID) Lo~ LYE Ke Moun. Ss
Please note that discovery requests and re sponses are WOT to be fled; instead they should be

   

for warded to the att

Discovery materials sent to the Court will be returned
unfiled.
